Citation Nr: 0809908	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  03-25 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an evaluation higher than 40 percent for 
service-connected peptic ulcer disease, postoperative 
gastrectomy for gastric carcinoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel





INTRODUCTION

The veteran had active service from November 1947 to November 
1973.  

This appeal returns to the Board of Veterans' Appeals (Board) 
following a remand from the U.S. Court of Appeals for 
Veterans Claims (Court) dated in December 2005 and Board 
remands dated in July 2006 and June 2007.  This matter 
originally was on appeal from an April 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas, which denied the benefits sought on 
appeal.  

By way of background, the Board previously denied the 
veteran's claim for entitlement to a rating higher than 40 
percent for service-connected peptic ulcer disease, post-
operative gastrectomy for gastric carcinoma in a May 2005 
decision.  The veteran appealed the decision to the U.S. 
Court of Appeals for Veterans Claims (Court) and, the 
veteran, through his representative, and the Secretary of 
Veterans Affairs submitted a Joint Motion for Remand in 
December 2005.  In a December 2005 Order, the Court granted 
the motion, vacated the May 2005 Board decision that denied 
the veteran's increased rating claim for his service-
connected gastrointestinal disability, and remanded the case 
to the Board for further appellate review.  The Board 
remanded the issue on appeal for further development 
consistent with the guidelines set forth in the Joint Motion 
for Remand in July 2006 and, again, in June 2007.

This appeal remains in advanced on the docket status because 
of the veteran's advanced age.  38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2007).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained. 

2.  The competent medical evidence of record shows that the 
veteran's service-connected gastrointestinal disability more 
closely approximates severe postgastrectomy syndrome.  


CONCLUSION OF LAW

The criteria for an evaluation of 60 percent for service-
connected peptic ulcer disease, postoperative gastrectomy for 
gastric carcinoma have been approximated for the entire 
appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. 
§§ 4.1-4.14, 4.111, 4.112, 4.114, Diagnostic Code 7343-7308 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).    

In correspondence dated in October 2006, the RO advised the 
veteran that the evidence must show that his service-
connected gastrointestinal disability had gotten worse in 
order to establish entitlement to an increased evaluation, 
thoroughly described the types of information and evidence 
that would support his claim, and specifically asked the 
veteran to provide VA with any evidence in his possession 
that pertained to his appeal.  The RO also explained what 
evidence VA was responsible for obtaining and would make 
reasonable efforts to obtain on the veteran's behalf in 
support of his claim.  The RO further advised the veteran of 
how VA determines the disability rating and the effective 
date.   

The Board notes that during the course of this appeal, the 
United States Court of Appeals for Veterans Claims (Court) 
held that, at a minimum, a 38 U.S.C. § 5103(a) notice for an 
increased rating claim requires that the Secretary notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code (DC) under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant DCs, which typically provide for a range 
in severity of a particular disability from 0 percent to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life; and (4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores v. 
Peake, No. 05-355 (U.S. Vet. App. Jan. 30, 2008).

In the aforementioned October 2006 VCAA notice letter, the 
veteran was informed of the necessity of providing on his own 
or by VA, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the veteran's employment and, generally, his 
daily life (e.g., the RO advised the veteran that he may 
provide statements discussing his disability symptoms from 
people who have witnessed how they affect him and he may 
provide his own statement describing his symptoms, their 
frequency and severity, etc.).  The RO also notified the 
veteran that, should an increase in disability be found, a 
disability rating would be determined by applying relevant 
diagnostic code(s), and included examples of pertinent 
medical and lay evidence that the veteran may submit (or ask 
the Secretary to obtain) relevant to establishing entitlement 
to increased compensation.  

While the applicable diagnostic code under which the veteran 
is rated contains specific criteria necessary for entitlement 
to a higher disability rating that may not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life and 
the RO did not provide the specific criteria in the October 
2006 VCAA notice letter, such notice defect does not harm the 
veteran in this case.  The RO, in the October 2006 VCAA 
notice letter, asked the veteran to provide any and all 
relevant information and evidence with respect to his 
increased rating claim and evidence relevant to the claim has 
been obtained, as explained below.  Additionally, the April 
2003 rating decision and March 2007 supplemental statement of 
the case addressed the criteria necessary to receive the next 
higher disability rating of 60 percent for his service-
connected gastrointestinal disability and the July 2003 
statement of the case and November 2007 supplemental 
statement of the case actually included the rating criteria 
relevant to the veteran's increased rating claim.  In written 
correspondence submitted from the veteran and his 
representative from August 2003 to March 2008, the veteran 
and/or his representative specifically discuss the symptoms 
of his gastrointestinal disability that are required to 
establish entitlement to an increased rating and the relevant 
Diagnostic Code is even specified in the December 2005 Joint 
Motion for Remand.  Thus, the veteran has demonstrated actual 
knowledge of the specific criteria needed to substantiate his 
increased rating claim.  Furthermore, the record clearly 
reflects that the veteran has had a meaningful opportunity to 
participate in the adjudication of this appeal such that any 
lack of notice did not affect the essential fairness of the 
adjudication.  Moreover, the veteran is being granted a 60 
percent disability rating for his claimed disability for 
reasons explained in greater detail below.    

With respect to the timing of the October 2006 VCAA notice 
letter, the record shows that the notice letter was not sent 
prior to the initial adjudication of the claim, however, such 
timing defect was cured by the issuance of the VCAA notice 
letter followed by readjudication of the claim in March 2007 
and November 2007.  

Moreover, the Board notes that the RO provided the veteran 
with a copy of the April 2003 rating decision, the July 2003 
statement of the case, and the March 2007 and November 2007 
supplemental statements of the case, which included a 
discussion of the facts of the claim, pertinent laws and 
regulations, notification of the basis of the decision, and a 
summary of the evidence considered to reach the decision.  
The RO also sent a follow-up duty to assist letter in July 
2007.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran with VA medical examinations in August 2002, January 
2007, and July 2007.  The Board particularly notes that the 
examining physician addressed whether the veteran's sweating 
was a hypoglycemic symptoms and whether anemia was a 
nutritional disorder in the July 2007 VA medical examination 
report.  The RO has also obtained relevant VA treatment 
records and associated them with the claims folder.  The 
veteran has not made the RO or the Board aware of any other 
evidence relevant to this appeal that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claim.  The Board further finds that the RO 
complied with its July 2006 and June 2007 Remands.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board 
will proceed with appellate review.  

II.	Legal Criteria 

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2007).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2007).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of 
the "present level" of a disability may result in a 
conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period 
the increased rating claim has been pending and, 
consequently, staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

III.	Analysis 

The veteran's service-connected peptic ulcer disease, 
postoperative gastrectomy for gastric carcinoma is currently 
assigned a 40 percent disability rating under 38 C.F.R. 
§ 4.114, Diagnostic Code 7343-7308.  

In the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (2007).  The hyphenated 
diagnostic code in this case indicates that malignant 
neoplasms of the digestive system under Diagnostic Code 7343 
is the service-connected disease and that postgastrectomy 
syndrome under Diagnostic Code 7308 is the residual 
condition.  

Under Diagnostic Code 7308 for postgastrectomy syndrome, a 40 
percent rating is prescribed for moderate postgastrectomy 
syndromes characterized by less frequent episodes of 
epigastric disorders with characteristic mild circulatory 
disturbances after meals, but with diarrhea and weight loss 
warrant a 40 percent rating.  38 C.F.R. § 4.114, Diagnostic 
Code 7308 (2007).  

In order for the veteran to receive the next higher rating of 
60 percent under Diagnostic Code 7308, his service-connected 
peptic ulcer disease, postoperative gastrectomy for gastric 
carcinoma should more closely approximate severe disability 
with nausea, sweating, circulatory disturbances after meals, 
diarrhea, hypoglycemic symptoms and weight loss with 
malnutrition and anemia.  Id.  

The evidence of record does not indicate that the veteran's 
complaints of sweating during the course of this appeal are 
related to his service-connected gastrointestinal disability.  
It is observed that the veteran wrote in several statements 
submitted during the course of this appeal that he 
experiences frequent sweating due to his gastrointestinal 
disability.  Yet, in the July 2007 VA medical examination 
report, the examining physician wrote that it was his opinion 
that the veteran's complaints of sweating were not related to 
hypoglycemia.  Instead, he attributed the veteran's sweating 
to exercise, noting that such symptoms were not noticed on 
the occasion following meals that would suggest a dumping 
syndrome.  As the examining physician based his opinion on 
the medical history as documented in the claims folder and 
the determinative issue involves medical causation, the Board 
affords his opinion significant probative value.  The 
veteran's opinion that his sweating is attributable to his 
gastrointestinal disability is, however, afforded no 
probative value as he is not shown to have the requisite 
degree of medical expertise to offer an opinion with respect 
to the cause of his sweating.  

In addition, there is no indication in the medical evidence 
of record that the veteran experiences hypoglycemic symptoms 
due to his service-connected gastrointestinal disability.  
Furthermore, there are no objective findings to indicate a 
circulatory disturbance after meals associated with the 
veteran's gastrointestinal disability at any time relevant to 
the current appeal period.  

On the other hand, the evidence of record shows that the 
veteran has complained of frequent nausea and reflux as well 
as daily diarrhea and/or constipation associated with his 
gastrointestinal disability.  The veteran is considered 
competent to report the manifestations of his claimed 
disability and there are no notations contained in the 
medical evidence that are inconsistent with the veteran's 
report of symptoms.  Consequently, the Board finds the 
veteran's report of such symptomatology credible.  

The evidence also shows that the veteran demonstrates weight 
loss with malnutrition and anemia.  Indeed, the medical 
evidence reveals that the veteran was maintaining his usual 
body weight between 145 and 150 pounds at the January 2007 VA 
medical examination, however, most recently, he weighed 133 
pounds at the July 2007 VA medical examination, which is a 12 
to 17 pound weight loss over a period of 6 months.  It is 
additionally noted that the August 2002 VA medical examiner 
had previously noted that the veteran told him that he had 
had an approximate 20 to 23 pound weight loss over the past 
year that was unexplained.  The Board notes that the 
veteran's VA treatment records indicate that his weight 
ranged from 163.4 to 171 pounds during the period from April 
2001 to May 2002.  Thus, the medical evidence indicates that 
the veteran has experienced significant weight loss (i.e., a 
30 to 38 pound weight loss) during the course of this appeal.  
38 C.F.R. § 4.112 (2007).  Furthermore, the veteran's VA 
treatment records relevant to the current appeal period 
contain multiple findings of anemia.  Furthermore, the VA 
examining physician wrote in the July 2007 medical 
examination report that it was his opinion based on review of 
the veteran's claims folder that his anemia does fit the 
diagnosis of a disorder of nutrition.  

Upon careful consideration of the foregoing, the Board 
resolves all doubt in favor of the veteran and finds that the 
disability picture as a whole more closely approximates 
severe postgastrectomy syndrome.  Thus, the assignment of a 
60 percent disability rating for the entire appeal period is 
warranted for the veteran's gastrointestinal disability under 
Diagnostic Code 7308, which is the maximum disability rating 
under that diagnostic code.      

The Board notes that the veteran is not additionally entitled 
to a higher evaluation of 100 percent for his 
gastrointestinal disability under Diagnostic Code 7343 at 
this time as the medical evidence reveals that there has been 
no recurrence of gastric carcinoma.   

Furthermore, the Board is cognizant that the medical evidence 
of record indicates a residual scar from the gastrectomy.  
Nevertheless, medical examiners have consistently described 
the scar as well-healed.  As no compensable residuals are 
associated with the scar, the veteran is not entitled to a 
separate rating for the scar under either the old or new 
rating criteria for evaluating scars.  38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7805 (2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7805 (2007).

Moreover, to the extent that his service-connected 
gastrointestinal disability affects his employability, such 
has been contemplated in the assignment of the current 60 
percent schedular evaluation.  The evidence does not reflect 
that the disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Thus, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2007) is 
not warranted.


ORDER

Entitlement to an evaluation of 60 percent for service-
connected peptic ulcer disease, postoperative gastrectomy for 
gastric carcinoma is granted for the entire appeal period, 
subject to the laws and regulations governing the payment of 
monetary awards.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


